PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/842,998
Filing Date: December 15, 2017 
Appellant(s): VASHISHT, Prashant; MISHRA, Rajneesh; RALHAN, Ritesh


Lawrence A. Baratta, Jr.
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed August 25th, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  April 29th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the Appeal Brief of August 25th, 2021, the Appellant submitted arguments stating the following,

“IV Argument”
Appellant Argues 1: “Independent Claims 1, 8, and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180367408 A 1; hereinafter as "Li") in view of Jadav et al. (US 20140133289 A 1; hereinafter as "Jadav"), in view of Vamsi et al. (US 20180176075 A 1; hereinafter as "Vamsi") and further in view of Zhong et al. (US 20170337150 A 1; hereinafter as "Zhong").” (Appeal Brief Page 7).
“Li teaches configuring ports in a multiple chassis link aggregation group. Li is cited for the LLDP protocol and a maintenance association between ports. Jadav (commonly- assigned and drafted by the undersigned) is cited for CFM and MEPs and exchanging CCMs. Appellant agrees these references teach this subject matter; however both are silent for using LLDP and CFM to detect incorrect patching.
 The combination of Vamsi and Zhong is cited for teaching the detection of incorrect patching corresponding to a port mismatch utilizing the MEP to track incoming CCMs. Appellant respectfully disagrees.”  (Appeal Brief Page 7).
“There is no prima facie case of obviousness as the cited references fail to suggest all limitations in the claimed subject matter” (Appeal Brief Page 7).
“Vamsi, the connectivity failures refer to the inability of the MEP to communicate with the customer edge device and the inability to communicate with another MEP (not the one with which the MEP is sending the CCMs to). This is conventional CFM. It is not possible to solely detect incorrect patching with just CCMs. Appellant’s claimed subject matter requires use of LLDP and CCMs. That is, LLDP identifies port information and the CCMs detect a mismatch based on this identified information. None of the prior art references suggest the use of both LLDP and CFM for identifying incorrect cabling.” 
..”. Zhong has been newly cited. Zhong merely discloses the use of sensors 110 for “detecting the connection or disconnection of a connector from that port 104 or 108” (Appeal Brief Page 7).
“As neither Vamsi nor Zhong suggest the detection of incorrect patching that corresponds to a port mismatch, Vamsi and Zhong cannot suggest such a detection based on a fault associated with the incoming CCMs. Thus, Vamsi, Zhong, and the combination thereof do not teach or suggest the feature of “utilizing the MEP to track incoming CCMs for detecting incorrect patching of the one or more patch panels based on a fault associated with the incoming CCMs, the incorrect patching corresponding to a port mismatch of the one or more patch panels between the port and the adjacent port” of claim 1 or the similar features of claims 8 and 15.” (Appeal Brief Page 7).
Examiner’s Response 1:  The examiner respectfully disagrees. As indicated in the office action, the combination of Li, Jadav, Vamsi and Zhong clearly discloses all the limitations of independent claim 1. 
 Zhong teaches “automated infrastructure management (AIM) systems have been developed to assist in automatically tracking connections made using patching equipment” (paragraph 0004). Zhong teaches an adjacent patch panel port mismatch and provides Light emitted diode (LED)/signal to display the patch mismatch (0027-0028).  The examiner and the applicant (see above argument from the applicant) agrees, that Zhong “detecting the connection or disconnection of a connector from that port 104 or 108” in patch panel.  Fig. 4A-4B and paragraphs 0107-0108 in Zhong teaches that port in patch panel has a breakout cable or mismatch, port sends a “message” to show that to the user. 

Vamsi teaches a first continuity check message (CCM) is sent to identify connectivity failure in a first maintenance endpoint (MEP) device (abstract, [0052]).  While Vamsi uses CCM to find connection failure, Zhong teaches connectivity failure or patch mismatch using a message. Thus Vamsi’s CCM can be integrated to Zhong’s message to integrate for patch panel controller for alarm display (Zhong 0030-0031).

JADAV teaches that MEP in adjacent port and using CCMs over the adjacent ports (0006, 0019, and 0020) as shown in Patch panel in Zhong.

The examiner and the applicant agree that LI teaches “using Link Layer Discovery Protocol (LLDP) on a port in the network element communicatively coupled to an adjacent port on an adjacent network element” (0028, 0054). 

Thus LI, JADAV, Vamsi, Zhong can be combined to teach the claim limitations as shown the original rejection.

Appellant Argues 2: “The only suggestion for utilizing the MEP to track incoming CCMs for detecting incorrect patching of the one or more patch panels is in Appellant’s disclosure.

Appellant agrees the references teach MEPs that exchange CCMs. However, the CCMs
exchanged in the prior art, and in particular, in Vamsi, are related to the inability of the
MEP to communicate with the customer edge device and the inability to communicate
with another MEP (not the one with which the MEP is sending the CCMs to). The prior
art references do not suggest nor would one of ordinary skill in the art be led to utilizing the MEP to track incoming CCMs along with LLDP for detecting incorrect patching of the one or more patch panels based on a fault associated with the incoming CCMs, the incorrect patching corresponding to a port mismatch of the one or See page 13).


Examiner’s Response 2:  The examiner respectfully disagrees. As indicated in the office action, the combination of Li, Jadav, Vamsi and Zhong clearly discloses all the limitations of independent claim 1. 

	The examiner and the applicant agree that “the references teach MEPs that exchange CCMs” (see applicant’s argument above, also in page 13 in applicant’s remark). The applicant and the applicant also agree that “Vamsi, are related to the inability of the MEP to communicate with the customer edge device and the inability to communicate with another MEP”.   

	Zhong teaches “automated infrastructure management (AIM) systems have been developed to assist in automatically tracking connections made using patching equipment” (paragraph 0004). Zhong teaches an adjacent patch panel port mismatch and provides Light emitted diode (LED)/signal to display the patch mismatch (0027-0028).  
The examiner and the applicant agree that LI teaches “using Link Layer Discovery Protocol (LLDP) on a port in the network element communicatively coupled to an adjacent port on an adjacent network element” (0028, 0054). 

Per MPEP 2141 II   
“THE BASIC FACTUAL INQUIRIES OF GRAHAM v. JOHN DEERE CO.
An invention that would have been obvious to a person of ordinary skill at the time of the invention is not patentable. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a).  As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103  is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows:
(A) Determining the scope and content of the prior art;
(B) Ascertaining the differences between the claimed invention and the prior art; and
(C) Resolving the level of ordinary skill in the pertinent art.”

Thus Zhong’s patch panel mismatch of ports can be integrated to LI’s Link Layer Discovery Protocol (LLDP) on patch panel’s ports to be used using teaching from Jadav, Vamsi to teach claim limitations. 


3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M Mostazir Rahman/           Examiner, Art Unit 2411, January 27, 2022.                                                                                                                                                                                           
 

/NOEL R BEHARRY/           Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                             
 
/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.